Citation Nr: 0714106	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  96-22 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a disability manifested 
by leg cramps.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 1952 to July 1956 
and from March 1991 to August 1991.  The veteran also had 
many years of service in the Air Force Reserves, including a 
period of active duty for training in April 1985.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from October 1994 and April 1995 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The RO denied entitlement to service 
connection for, inter alia, residuals of a left thigh bruise, 
and a disability manifested by leg cramps and arthritis.

The Board remanded the case back to the RO in July 1997.  
While additional development was undertaken with regard to 
the issues of service connection for residuals of a left 
thigh bruise, and a disability manifested by leg cramps, the 
RO issued another rating decision in December 1998 which 
denied, inter alia, service connection for a left knee 
condition and service connection for restless leg syndrome.  
These claims were denied on a direct basis, and as due to 
undiagnosed illness.  The veteran appealed that 
determination, and the issue of service connection for 
restless leg syndrome was subsequently considered along with 
the issue of service connection for leg cramps.  

The issues of service connection for residuals of a left 
thigh bruise, leg cramps, and arthritis of the left knee were 
remanded to the RO again in July 1999, May 2003 and August 
2004.  

The veteran testified at a video conference hearing at the RO 
before the undersigned Veterans Law Judge sitting in 
Washington, DC, in October 2005.  A transcript of his 
testimony is associated with the claims file.  

In a December 2005 decision, the Board denied service 
connection for arthritis of the left knee, and remanded the 
remaining two issues of service connection for residuals of a 
left thigh bruise and a disability manifested by leg cramps.  

In a September 2006 rating decision, the RO, via the Appeals 
Management Center (AMC) granted service connection for 
osteoarthritis, left hip, as a residual of a left thigh 
bruise, and assigned a 10 percent rating, effective January 
31, 1994.  Additionally, the RO granted service connection 
for a total left hip replacement. An initial temporary 
evaluation of 100 percent was assigned from February 19, 2002 
to March 31, 2003.  A 50 percent rating was assigned 
thereafter.  As the grant of service connection represents a 
full grant of benefits on appeal, the issue of entitlement to 
service connection for residuals of a thigh bruise is no 
longer before the Board.  


FINDINGS OF FACT

1.  The medical evidence of record does not demonstrate that 
the veteran has a chronic leg cramp disability that was first 
manifested during service, or otherwise related to service, 
including active service in the Southwest Asia theater of 
operations during the Persian Gulf War.  

2.  The veteran's complaints of pain in the left leg have not 
been medically distinguished from the arthritic pain 
associated with the service-connected osteoarthritis of the 
left hip.


CONCLUSION OF LAW

A chronic disability manifested by leg cramps, to include as 
due to undiagnosed illness, was not incurred in or aggravated 
by service; the criteria for a grant of service connection 
for a separate disability manifested by leg cramps have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.317 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was not done.  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  

In February 2003, June 2003, September 2005, and August 2006 
letters, the RO informed the veteran of its duty to assist 
him in substantiating his claims, and the effect of this duty 
upon his claims.  In addition, the veteran was advised, by 
virtue of a detailed February 1996 statement of the case 
(SOC) and supplemental statements of the case (SSOCs) issued 
in December 1998, November 2002, October 2003, and September 
2006, during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claims.  As such, appropriate notice has been given in 
this case.  Further, the claims file reflects that the SSOC 
issued in September 2006 contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2006).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  Finally, the 
September 2006 SSOC also provided notice regarding effective 
dates and initial ratings, as required by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As the 
Federal Circuit Court has stated, it is not required "that 
VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

In sum, the notifications received by the veteran adequately 
complied with VA's duty-to-assist and subsequent interpretive 
authority, and that he has not been prejudiced in any way by 
the notice and assistance provided by the RO.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 
Fed. Reg. 49,747 (1992)).  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
Thus, for these reasons, any failure in the timing or 
language of duty-to-assist notice by the RO constituted 
harmless error.  See also Conway v. Principi, 353 F.3d 1359, 
1374 (2004), holding that the Court of Appeals for Veterans 
Claims must "take due account of the rule of prejudicial 
error."

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claims.  No useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

II.  Service Connection

The veteran seeks service connection for a disability 
manifested by leg cramps, on a direct basis, or in the 
alternative, as due to undiagnosed illness.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v West, 12 Vet. App. 341, 346 (1999).

In addition to the above criteria, service connection may 
also be granted to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed below. The symptoms 
must be manifest to a degree of 10 percent or more not later 
than December 31, 2006.  By history, physical examination, 
and laboratory tests, the disability cannot be attributed to 
any known clinical diagnosis.  Objective indications of 
chronic disability include both "signs" in the medical sense 
of objective evidence perceptible to an examining physician, 
and other, non-medical indicators that are capable of 
independent verification.  Disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The signs and symptoms which may 
be manifestations of undiagnosed illness or a chronic 
multisymptom illness include, but are not limited to: (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headaches, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders.  38 
U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2006).

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a) (2006), if there is affirmative evidence that an 
undiagnosed illness, (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure form active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs. 38 C.F.R. § 3.317(c) (2006).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service medical records reveal that the veteran sustained a 
severe bruise to the left thigh in 1970.  He was treated and 
there were no complications or sequelae.  In April 1985, the 
veteran injured his left groin area.  He reported pain in the 
left groin and knee.  The diagnosis was left groin injury.  A 
May 1992 periodic physical examination for the Reserves noted 
the veteran's complaint of occasional nocturnal leg cramps.  
No specific etiology was identified.

A July 1994 VA examination report indicated a diagnosis of 
osteoarthritis of both hips, the lumbar spine and the left 
knee.  The veteran complained of pain in the lower back and 
left thigh.  

A January 1998 VA treatment record indicates that the veteran 
continued to complain of leg and knee pain, bilaterally.  The 
left side was worse.  The diagnosis was bilateral hip 
degenerative joint disease, left greater than right.  

At a September 1998 VA examination, the veteran complained of 
leg cramps.  He reported that his legs only cramp at night, 
and they were restless.  No claudication was noted on 
examination.  Peripheral pulses were essentially normal and 
there was no cyanosis or edema noted, and no petechiae.  With 
regard to the left thigh, the veteran reported that it ached 
all the time.  There was no tenderness and no muscle atrophy, 
and the examiner specifically noted that there were no 
abnormal physical findings whatsoever, regarding the left 
thigh.  The diagnosis was bilateral restless leg syndrome.  

At an October 1998 VA examination, the veteran reported that 
his leg ached all the time from the groin to the ankle.  The 
calf cramped mostly when he was asleep.  It awoke him every 
night and occurred several times per night.  He also reported 
that his ankle swelled and his left foot got cold easily.  He 
reported circulatory insufficiency.  On examination, the 
veteran had 1+ pitting edema and he had superficial 
varicosities of the calf involving the greater and the lesser 
saphenous system and they were the superficial branches.  The 
deep vein circulation communicators appeared to be intact and 
the left foot was cool with minimal 0 to 1+ dorsalis pedis 
and the posterior tibial pulses.  The popliteal pulse was 1+ 
and the femoral pulse was 3+ and the skin of the left foot 
was cool and it was thin, shiny with minimal hair 
distribution.  The color was pink and there was very slow 
capillary filling.  The diagnosis was peripheral vascular 
disease secondary to a service-connected vascular injury with 
so-called "restless leg" syndrome; claudication; and 
chronic synovitis of the left knee secondary to same injury.

A March 2002 VA examination report revealed that the veteran 
underwent a total left hip arthroplasty in February 2002.  X-
rays revealed a normal left femur, with normal soft tissue 
shadows.  The x-rays also showed evidence of the recent total 
hip arthroplasty which appeared to be well seated and causing 
no apparent problem.  The examiner opined that the veteran 
demonstrated no residual disability as a result of his left 
thigh bruise.  The examiner further opined that the veteran's 
leg cramps were not due to any injury sustained during 
service.  

In an August 2002 addendum to the March 2002 VA examination, 
the examiner opined that the veteran demonstrated no residual 
disability as a result of the in-service left thigh bruise, 
and the veteran's leg cramps were not due to the in-service 
injury.  

Private records from 2002 through 2003 reveal that the 
veteran had pain in both legs due to thrombosis of 
superficial veins.  The impression was superficial 
thrombophlebitis.  The diagnosis of bilateral superficial 
thrombophlebitis of greater saphenous veins from thigh to 
ankle was confirmed by ultrasound in December 2002.  In June 
2003, the veteran underwent endovenous laser ablation of the 
left leg with bilateral high ligation of greater saphenous 
veins.  

A November 2005 private treatment record revealed that the 
veteran was still having difficulty with his hip.  The 
examiner indicated that it was possible that his arthritis of 
the hip was from a fall.  

At an August 2006 VA examination, the veteran again reported 
the 1985 in-service injury to the left leg and groin, and 
indicated that he had pain in the left leg with cramping ever 
since the injury, described as a burning sensation radiating 
up to the groin.  The veteran explained that the pain was 
constant, and it increased in intensity at times with no 
warning or aggravating factors.  Occasionally the pain was 
unbearable, at which time the veteran had to sit down and 
elevate his leg.  This occurred several times per day and 
lasted several minutes.  The veteran explained that he was 
unable to do any activities requiring prolonged standing, 
sitting, or walking greater than 15 minutes, and his activity 
level was impacted because of his left leg condition.  The 
veteran ambulated with a cane and had a wide based gait, 
which was abnormal and unsteady.  Inspection of the legs 
revealed varicose veins of his lower legs and thighs, 
bilaterally.  The varicosities were palpable and visible; 
however, they were nontender to touch.  He had a well-healed 
surgical scar on the left lateral thigh status post left hip 
surgery.  He had no observed muscle wasting of his legs 
bilaterally.  He had some mild tenderness in the left thigh 
near the anterior aspect with minimal palpation over the left 
tibial area.  He had no appreciated adhesions or tendon 
damage.  His muscle strength of the lower extremities was a 
grade 3/5 on the left, and a 5/5 on the right.  X-rays of the 
left femur and left hip reveals a scattered post left hip 
replacement with a prosthesis.  Ossifications were seen 
lateral to the left hip joint.  Moderate size spurs were also 
seen at the greater trochanter.  There were a few surgical 
staples in the left pelvic cavity.  The impression was post-
traumatic soft tissue ossification lateral to the left hip 
joint; moderate size greater trochanter spurs and left femur 
and left hip spurs status post left hip replacement with a 
prosthesis.  

After review of the veteran's claims file, the examiner noted 
that the veteran's long-standing complaint of pain related to 
the 1970 injury was consistent with a chronic versus acute 
left lower extremity strain.  The examiner also noted that 
the 1998 VA examination report had a diagnosis of peripheral 
vascular disease secondary to a service-connected vascular 
injury with so called restless leg syndrome; however, this 
examiner could find no medical records of any vascular 
studies done to substantiate such a diagnosis.  The examiner 
could find no medical basis for a diagnosis of peripheral 
vascular disease secondary to any type of injury.  
Additionally, the examiner pointed out that the injury 
described by the veteran did not cause peripheral vascular 
disease, and there were no medical records or findings to 
substantiate the diagnosis of restless leg syndrome.  The 
examiner explained that restless leg syndrome was diagnosed 
with a sleep study, and there was none of record.  As such, 
this examiner refuted the VA opinion of 1998 based on the 
fact that there was no medical basis found for diagnoses of 
peripheral vascular disease secondary to the in-service 
injury or restless leg syndrome.  

With regard to the veteran's osteoarthritis, the examiner 
explained that the x-ray reports showed definitive changes 
consistent with arthritis, and showed posttraumatic soft 
tissue ossification of the lateral left hip joint.  According 
to the examiner, that in and of itself was evidence that the 
veteran's in-service injury caused the current problems with 
his hips and knees, and the type of strain sustained by the 
in-service injury would increase the likelihood of 
degenerative changes.  Although the veteran's in-service 
thigh bruise was no longer present, the examiner opined that 
the type of trauma sustained during service which caused the 
bruise further substantiated that the trauma was severe 
enough to cause posttraumatic soft tissue ossification of the 
left hip now seen on diagnostic imaging.  

In sum, the examiner opined that the veteran's in-service 
thigh bruise caused arthritis which ultimately led to the 
need for a total hip replacement.  

With regard to the veteran's claimed leg cramps, the examiner 
noted that there were several causes for leg cramps, and most 
were acute such as electrolyte imbalance or a decreased blood 
flow.  As such, the examiner opined that the one-time 
documentation of leg cramps in service did not result from 
the in-service injury, and, in essence, there was no showing 
of a chronic disability manifested by leg cramps during 
service.  The examiner opined that it was at least as likely 
as not that the veteran's current degenerative arthritis and 
post-traumatic soft tissue ossification of his left hip 
joint, and his current left hip replacement was a direct 
residual of the in-service injury.  Additionally, the 
examiner opined that it was not likely that the veteran's 
current complaint of leg cramps was related to the one-time 
complaint of leg cramps during service.  There was not enough 
documentation and/or testing to support the claim.  
Additionally, the examiner opined that the diagnosis of 
peripheral vascular disease secondary to an in-service injury 
with so called restless leg syndrome was not found or 
substantiated by the medical literature or the claims file, 
including the medical records.  

Based on the findings of the August 2006 VA examination, the 
RO/AMC granted service connection for osteoarthritis of the 
left hip as a residual of the in-service left thigh bruise, 
and granted service connection for a total left hip 
replacement; however, the claim of service connection for leg 
cramps remained denied.  

The medical evidence of record shows that the veteran injured 
his left leg during service.  Current residuals include 
arthritis of the left knee and osteoarthritis of the left 
hip, manifested by pain, which ultimately led to the need for 
a total left hip replacement.  The residuals include pain, 
which is contemplated in the disability ratings assigned for 
the service-connected osteoarthritis of the left hip and 
total hip replacement.  The veteran's complaints of cramps in 
the left leg have not been linked to the service-connected 
injury.  

Additionally, the veteran does not have a diagnosed chronic 
disability manifested by leg cramps.  While one examiner in 
1998 thought the veteran had "restless leg syndrome," 
associated with peripheral vascular disease, the August 2006 
VA examiner explained that restless leg syndrome was detected 
during a sleep study, and there is no evidence that the 
veteran underwent a sleep study.  The August 2006 examiner 
also mentioned that the record did not reflect treatment for 
leg cramps for any peripheral vascular disease, or any 
studies to support such a diagnosis  As such, the diagnosis 
of restless leg syndrome is not based on anything other than 
the veteran's reported history and the examiner's erroneous 
assumptions.  In this regard, the VA examiner's opinion of 
August 2006 has more probative value than the previous 
examination reports.  The August 2006 examiner provided a 
thorough rationale for all opinions expressed, reviewed the 
claims file and summarized the contents in the examination 
report, and answered all of the questions which were 
carefully crafted in the prior Board remands.  

Finally, the medical evidence of record shows that the 
veteran had some problems with blood clots in his legs after 
his total hip replacement in 2002.  Nevertheless, no medical 
professional has linked the veteran's complaints of leg 
cramps to any vascular problems incurred as a result of the 
2002 left hip replacement.  This is consistent with the 
veteran's hearing testimony that he began experiencing leg 
cramps long before the hip replacement.  

In essence, there is no medical evidence of a chronic 
disability manifested by leg cramps separate and distinct 
from the veteran's other disabilities, for which service 
connection may be established.  A claim for service 
connection requires medical evidence showing that the veteran 
currently has the claimed disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  Under 38 U.S.C.A. § 
1110, it is essential that there be a current disability in 
order to establish service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  Absent proof of a current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

Additionally, the evidence does not establish that any 
disability manifested by leg cramps had its onset during 
service.  Although the veteran complained of occasional 
nocturnal leg cramps on a May 1992 examination, the August 
2006 examiner specifically opined that one examination report 
containing the veteran's report of leg cramps does not 
provide a basis for finding that a chronic disability exists.  
There is no opinion to the contrary.  

Moreover, there is no evidence of record, other than the 
appellant's contentions, that he has a current chronic 
disability manifested by leg cramps that is related to any 
disease or injury incurred in or aggravated by service.  As 
the appellant is not a medical expert, he is not competent to 
express an authoritative opinion on this issue.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

As a final note, the medical evidence of record has never 
distinguished the veteran's complaints of left leg pain from 
the other disabilities associated with the left lower 
extremity, including the left hip, groin, and knee pain, 
which have been attributed to osteoarthritis.  

Importantly, regarding the veteran's left leg/hip disability 
as a whole, the percent ratings assigned for the service-
connected osteoarthritis of the left hip and left hip 
replacement, in essence, would likely subsume any rating 
which would be assigned for pain in the left leg due to leg 
cramps.  Importantly, the evaluation of the same "disability" 
or the same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14.  A claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  There do not 
appear to be separate and distinct manifestations that could 
be compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).  The Board further notes that pain on use is 
considered a major factor in evaluating disability.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in this case, the veteran's pain on use is 
considered in the percent ratings currently assigned for the 
veteran's residuals of a thigh injury status post total hip 
replacement.  On objective examination, the veteran's 
symptomatology associated with the claimed leg cramps was not 
distinguished from any symptoms associated with the service-
connected osteoarthritis of the hip and total hip 
replacement.  For this reason, the Board finds that the 
veteran's pain in the left leg due to leg cramps cannot be 
distinguished from the veteran's arthritic pain and/or 
limited motion.  The veteran's complaints of pain on use are 
certainly credible; however, the veteran's left leg pain is 
already considered in the assignment of a disability rating 
for osteoarthritis of the hip because that rating is based on 
limitation of motion of the leg.  As such, because the same 
symptoms, pain and limited motion of the left leg cannot be 
compensated under two different diagnostic codes, a separate 
grant of service connection for leg pain, claimed as leg 
cramps, as a residual of the left thigh bruise would not be 
appropriate in this case.  See 38 C.F.R. § 4.14 (2006).  


ORDER

Service connection for a disability manifested by leg cramps 
is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


